                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     October 31, 2018
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

UNITED STATES OF AMERICA, EX                  §
REL, et al,                                   §
                                              §
         Plaintiffs,                          §
VS.                                           §   CIVIL ACTION NO. 3:16-CV-00116
                                              §
MEMORIAL HERMANN HEALTH                       §
SYSTEM, et al,                                §
                                              §
         Defendants.                          §

                                          ORDER

       Now before the Court is the United States’ Notice Declining Intervention (Dkt.
18). The United States having declined to intervene in this action pursuant to the
False Claims Act, 31 U.S.C. § 3730 (b) (4) (B), the Court rules as follows:
       IT IS ORDERED that,
       1. The Complaint is unsealed and shall be served upon the defendants by
the relator;
       2. All other contents of the Court's file in this action remain under seal
and not be made public or served upon the defendants, except for this Order and
The United States' Notice of Election to Decline Intervention, which the relator
will serve upon the defendants only after service of the Complaint;
       3. The seal is lifted as to all other matters occurring in this action after the
date of this Order;
       4. The parties shall serve all pleadings and motions filed in this action,
including supporting memoranda, on the United States, as provided for in 31 U.S.C. §
3730 (c) (3). The United States may order any deposition transcripts and is entitled to
intervene in this action, for good cause, at any time;
       5. The parties shall serve all notices of appeal upon the United States;



1/2
       6. All orders of this Court shall be sent to the United States; and that
       7. Should the relator or defendants propose that this action be dismissed,
settled, or otherwise discontinued, the Court will solicit the written consent of the
United States before ruling or granting its approval.

       SIGNED at Galveston, Texas, this 29th day of October, 2018.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




2/2
